

PROMISSORY NOTE
 
 
 
$100,000.00
June 8, 2007
Columbus, Ohio

 
FOR VALUE RECEIVED, Capital City Petroleum, LLC ("Maker") promises to pay to The
Eagle Foundation ("Holder") the aggregate principal sum of One Hundred Thousand
Dollars and No/100s ($100,000.00), together with interest on the unpaid
principal amount outstanding from time to time at an annual rate equal to nine
and one-half percent (9.5%) (calculated on an actual/365 day basis).
 
Accrued interest shall be due and payable on a monthly basis (on the 5th
business day following the last day of each month). All outstanding principal
and interest shall be due and payable on or before the one (l) year anniversary
date of this Promissory Note.
 
All payments made on account of the indebtedness evidenced by this Promissory
Note shall be made in currency and coin of the United States of America which
shall be legal tender for public and private debts at the time of payment. Said
payments are to be made at such place as Holder may from time to time appoint.
 
Amounts due under this Promissory Note may be prepaid without any penalty or
premium of any nature.
 
The occurrence of anyone of the following events shall constitute a default
("Event of Default") by Maker: (a) if Maker fails to make any payment hereunder
within five (5) days such payment is due; (b) if any of Maker's assets are
attached, seized, subjected to a writ of distress warrant, or are levied upon,
or come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and such attachment, levy, writ or possession is
not terminated within forty-five (45) days of the commencement thereof; (c) if a
petition under the Bankruptcy Reform Act of 1978, as amended or any similar law
or regulation shall be filed by or against Maker or if Maker shall make an
assignment for the benefit of its creditors or if any case or proceeding is
filed by or against Maker for is dissolution or liquidation, or if Maker is
enjoined, restrained or in any way prevented by court order or otherwise from
conducting all or a material part of its business affairs and such petition,
assignment, case, proceeding or order is not dismissed, terminated or vacated
within forty-five (45) days of the commencement or entry thereof; or (d) the
dissolution of Maker.
 
If an Event of Default has occurred and is continuing, the interest rate on this
Promissory Note shall increase immediately by an increment of the lesser of (a)
four percentage points (4%) or (b) the maximum rate permitted by law.
 
At the election of Holder, and without notice, the principal balance remaining
unpaid under this Promissory Note, and all unpaid interest accrued thereon,
shall be and become immediately due and payable in full in the case of the
occurrence of an Event of Default.

 
 

--------------------------------------------------------------------------------

 

Holder shall not, by any act of omission or commission, be deemed to waive any
of its rights, remedies or powers hereunder or otherwise unless such waiver is
in writing and signed by Holder, and then only to the extent specifically set
forth therein. The rights, remedies and powers of Holder, as provided in this
Promissory Note are cumulative and concurrent, and may be pursued against Maker
all at the sole discretion of Holder.
 
If any suit or action is instituted or attorneys are employed to collect this
Promissory Note or any part thereof, whether or not any lawsuit is filed with
respect thereto, Maker promises and agrees to pay all reasonable costs and
expenses of every kind and nature of collection, protection and enforcement
including, without limitation, reasonable attorneys' fees and court costs.
 
This Promissory Note may not be changed orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.
 
Maker hereby waives diligence, presentment, protest and demand, notice of
protest, dishonor and nonpayment of this Promissory Note. Maker waives, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand on this Promissory Note, 01' on any pledge agreement,
mortgage, security agreement, lease assignment, guaranty or other agreement now
or hereafter securing this Promissory Note.
 
Every provision of this Promissory Note is intended to be severable. If any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
Time is of the essence hereof.
 
THIS PROMISSORY NOTE HAS BEEN DELIVERED AND ACCEPTED IN THE STATE OF OHIO. MAKER
HEREBY SUBMITS TO THE JUIUSDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
COLUMBUS, OHIO. MAKER HEREBY WAIVES THE RIGHT TO ANY JURY TRIAL IN ANY ACTION,
PROCKEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER. THIS
PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF OHIO WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


IN WITNESS WHEREOF, the undersigned has executed this Promissory Note on the day
and year first above written.

Eagle Foundation
Capital City Petroleum, Inc.
 
 
By: /s/ Dr. Ralph Kennaugh
Dr. Ralph Kennaugh
Its: President and Trustee
 
By: /s/ Timothy Crawford
Timothy Crawford
Its: COO